Post, C. J.
This is an appeal from a decree of the district court for Douglas county, the only question presented by the record being the validity of a provision of a promissory note for the payment of interest at six per cent per annum until maturity, and at a rate of ten. per cent thereafter. The identical question was considered in Havemeyer v. Paul, 45 Neb., 373, in which, overruling Richardson v. Campbell, 34 Neb., 181, the validity of the foregoing provision was sustained. . The decree of the district court will accordingly *871foe reversed and the cause remanded, with directions to compute interest in accordance with the rule .herein approved.
Reversed.